DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rui et al. CN107360481.
	Regarding claim 1, Rui et al. discloses in Figs. 1-3, a receiver optical sub-assembly comprising: a first transistor-outline (see Fig. 1) can comprising a first demultiplexer 2, a first optical receiver 4, a second optical receiver 3, and an optical lens 5 combination packaged in the first transistor-outline can, wherein the first demultiplexer is disposed on a direction in which light enters the first transistor-outline can, and wherein the first demultiplexer is configured to transmit a first optical signal of a first wavelength and reflect a second optical signal of a second wavelength (figs. 2-3 shown the demultiplexer 2 transmit the first optical signal through filter/reflector 21 to the receiver 4 and reflect the second optical signal to receiver 3), wherein the optical lens combination is configured to guide, to the second optical receiver, the second optical signal of the second wavelength, and wherein the second optical receiver is configured to receive the second optical signal of the second wavelength (see Figs. 2-3 and English translation of foreign reference CN107360481 on DAV).
	Rui discloses the receivers 3, 4 can be on the same side (see Fig. 2) or on the different side (see Fig. 3).  
Rui does not specifically disclose wherein the first optical receiver is disposed on a transmission optical path of the first demultiplexer, and wherein the first optical receiver is configured to receive the first optical signal of the first wavelength, wherein the optical lens combination is disposed on a reflection optical path of the first demultiplexer.
However, whether or not to have the first optical receiver is disposed on a transmission optical path of the first demultiplexer, and wherein the first optical receiver is configured to receive the first optical signal of the first wavelength, wherein the optical lens combination is disposed on a reflection optical path of the first demultiplexer is merely an engineering design choice.
Before the effective filling date of claimed invention, it would have been obvious to one of ordinary skill in the art would to impose the receiver 4 in the location of the filter/reflector 22.
One of ordinary skill in the art would have been motivated to do that in order to satisfy the designation of the optical module. 
Regarding claim 2, Rui et al. discloses the optical receiver is received to encapsulate using TO-CAN (i.e., receiver 3, receiver 4).  Thus it would have been obvious to an artisan to encapsulate the modulated module of claim 1 using TO-CAN, wherein the first transistor-outline can further comprises a header and a cap disposed on the header, wherein the first demultiplexer, the first optical receiver, the second optical receiver, and the optical lens combination are disposed inside the cap, and wherein the first optical receiver and the second optical receiver are connected to the header.
	Regarding claim 3, Rui discloses the TO-CAN wherein the TO-CAN is well-known for comprising a transparent support packaged in the first transistor-outline can, wherein the transparent support includes a bottom plate and a roof plate, wherein the first demultiplexer is fastened on the bottom plate, and wherein the optical lens combination is fastened on the roof plate (see Fig. 9).
	Regarding claim 4, Rui discloses wherein the optical lens combination comprises a refractor and at least one reflector, wherein the refractor is disposed on the reflection optical path of the first demultiplexer, and wherein the second optical signal enters the second optical receiver after being successively reflected by the at least one reflector (see Figs. 2-10 and English translation of foreign reference CN107360481 on DAV).
	Regarding claim 5, Rui discloses wherein the at least one reflector comprises a first reflector and a second reflector, wherein the refractor is disposed on the reflection optical path of the first demultiplexer, wherein the first reflector is disposed on a refraction optical path of the refractor, and wherein the second reflector is disposed on a second reflection optical path of the first reflector (see Figs. 2-10 and English translation of foreign reference CN107360481 on DAV).
	Regarding claim 13, Rui discloses wherein the optical lens combination comprises at least one reflector, and wherein the second optical signal of the second wavelength enters the second optical receiver after being reflected by the at least one reflector (see Figs. 2-3 and English translation of foreign reference CN107360481 on DAV).
	Regarding claim 14, Rui discloses wherein the first optical receiver and the second optical receiver are disposed side by side, and wherein a receiving optical path of the first optical receiver is parallel to a second receiving optical path of the second optical receiver (see Fig. 2 and English translation of foreign reference CN107360481 on DAV).
	Regarding claim 15, Rui discloses wherein the optical signal comprises a 1310-nanometer (nm) wavelength, and wherein the second optical signal comprises a 1270-nm wavelength (see Fig. 10).
	Regarding claim 16, Rui discloses wherein the first optical signal comprises a 1270-nanometer (nm) wavelength, and wherein the second optical signal comprises a 1310-nm wavelength (see Fig. 10).
	Regarding claim 17, Rui et al. discloses in Figs. 1-9, a combo bi-directional optical sub-assembly, comprising: a housing; an optical transmission channel disposed in the housing; a second demultiplexer disposed on the optical transmission channel, wherein an optical receive port, an optical transmit port, and an optical fiber connection port are in communication with the optical transmission channel and disposed in the housing; and a receiver optical sub-assembly (see Figs. 7,9), wherein the receiver optical sub-assembly comprises a first transistor-outline can, wherein a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination are packaged in the first transistor-outline can, and wherein the receiver optical sub-assembly is packaged at the optical receive port, wherein the first demultiplexer is disposed on a direction in which light enters the first transistor-outline can, and wherein the first demultiplexer is configured to transmit a first optical signal of a first wavelength and reflect a second optical signal of a second wavelength, and wherein the second demultiplexer is configured to reflect, to the optical receive port, the first optical signal and the second optical signal that enter from the optical fiber connection port (see the rejection of claim 1 above).
	Regarding claim 18, Rui discloses wherein the optical transmission channel comprises: a first optical channel connecting the optical transmit port and the optical fiber connection port; and a second optical channel connecting the optical receive port and the first optical channel (see Fig 10).
	Regarding claim 19, Rui discloses wherein the second demultiplexer is disposed at a junction of the first optical channel and the second optical channel (see Fig. 7).
Regarding claim 20, Rui discloses in Fig. 10, a passive optical network system, comprising: an optical line terminal (i.e., COMBO PON OLT) comprising a receiver optical sub-assembly, wherein the receiver optical sub-assembly comprises a first transistor-outline can, and wherein the first transistor-outline can comprises a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination (see claim 1); an optical distribution network (ODN) connected to the OLT; and a plurality of optical network units (ONUs) connected to the ODN (see Fig. 10).

3.	Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15 and 18 of U.S. Patent No. 11,184,088. 	Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of the U.S. Patent No. 11,184,088 are therefore obvious over said claims of the U.S. Patent No. 11,184,088.



Application no. 17/506,266 (claim 1)
US Patent no. 11,184,088 (claim 1)
A receiver optical sub-assembly comprising: a first transistor-outline can, wherein a light incident hole is disposed on the first transistor-outline can, wherein a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination are packaged in the first transistor-outline can, wherein light enters the first demultiplexer through the light incident hole, wherein the first demultiplexer is configured to transmit an optical signal of a first wavelength and reflect a second optical signal of a second wavelength, wherein the first optical receiver is disposed on a transmission optical path of the first demultiplexer, wherein the first optical receiver is configured to receive the optical signal of the first wavelength, wherein the optical lens combination is disposed on a reflection optical path of the first demultiplexer, wherein the optical lens combination is configured to guide, to the second optical receiver, the second optical signal of the second wavelength, wherein the second optical receiver is configured to receive the second optical signal of the second wavelength, and wherein a light receiving surface of the first optical receiver and a light receiving surface of the second optical receiver both face the light incident hole of the first transistor-outline can.
A receiver optical sub-assembly comprising: a first transistor-outline can, wherein a light incident hole is disposed on the first transistor-outline can, wherein a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination are packaged in the first transistor-outline can, wherein light enters the first demultiplexer through the light incident hole, wherein the first demultiplexer is configured to transmit an optical signal of a first wavelength and reflect a second optical signal of a second wavelength, wherein the first optical receiver is disposed on a transmission optical path of the first demultiplexer, wherein the first optical receiver is configured to receive the optical signal of the first wavelength, wherein the optical lens combination is disposed on a reflection optical path of the first demultiplexer, wherein the optical lens combination is configured to guide, to the second optical receiver, the second optical signal of the second wavelength, wherein the second optical receiver is configured to receive the second optical signal of the second wavelength, and wherein a light receiving surface of the first optical receiver and a light receiving surface of the second optical receiver both face the light incident hole of the first transistor-outline can.


Regarding claim 2, Rui et al. discloses wherein the first transistor-outline can further comprises a header and a cap disposed on the header, wherein the first demultiplexer, the first optical receiver, the second optical receiver, and the optical lens combination are disposed inside the cap, and wherein the first optical receiver and the second optical receiver are connected to the header (see claim 9 of US Patent no. 11,184,088).
Regarding claim 17, Rui et al. discloses a combo bi-directional optical sub-assembly, comprising: a housing; an optical transmission channel disposed in the housing; a second demultiplexer disposed on the optical transmission channel, wherein an optical receive port, an optical transmit port, and an optical fiber connection port are in communication with the optical transmission channel and disposed in the housing; and a receiver optical sub-assembly, wherein the receiver optical sub-assembly comprises a first transistor-outline can, wherein a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination are packaged in the first transistor-outline can, and wherein the receiver optical sub-assembly is packaged at the optical receive port, wherein the first demultiplexer is disposed on a direction in which light enters the first transistor-outline can, and wherein the first demultiplexer is configured to transmit a first optical signal of a first wavelength and reflect a second optical signal of a second wavelength, and wherein the second demultiplexer is configured to reflect, to the optical receive port, the first optical signal and the second optical signal that enter from the optical fiber connection port (see claim 15 of US Patent no. 11,184,088).
Regarding claim 20, Rui discloses in Fig. 10, a passive optical network system, comprising: an optical line terminal (OLT) comprising a receiver optical sub-assembly, wherein the receiver optical sub-assembly comprises a first transistor-outline can, and wherein the first transistor-outline can comprises a first demultiplexer, a first optical receiver, a second optical receiver, and an optical lens combination; an optical distribution network (ODN) connected to the OLT; and a plurality of optical network units (ONUs) connected to the ODN (see claim 18 of US Patent no. 11,184,088).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Ho et al. U.S. Publication no. 2017/0176698. Optical filter sub-assembly
cartridge for use in a receiver optical sub-assembly housing
b.	Wan et al. U.S. Publication no. 2017/0343716. System and method for
polarization compensation
c.	Ye et al. U.S. Publication no. 2020/0012055. Bi-directional optical sub-assembly
optical network unit, optical line terminal and passive optical network system

7.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be
obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
09/27/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637